Citation Nr: 1801794	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-19 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) to include as secondary to medication prescribed to treat service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Wichita, Kansas, that denied the claim on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's ED is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by medication for his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for ED are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated January 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As an initial matter, the Veteran asserts that his ED was caused or aggravated by medication for his service-connected PTSD.  The Veteran does not contend, nor does the evidence demonstrate that the Veteran's ED had its onset in, or is otherwise related to his period of active duty service.  Indeed, the October 2015 VA examiner reviewed the Veteran's medical history and opined against a relationship between ED and the Veteran's period of service.  

That stated, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.

Following a review of the record and the Veteran's contentions, the Board finds that service connection is not warranted for ED as secondary to the Veteran's medication for service-connected PTSD.

A December 2003 VA Medical Center (VAMC) treatment records note a diagnosis and treatment of ED.

In October 2015, the Veteran submitted the warning label for the prescribed drug Lorazepam.

In an October 2015 VA medical opinion, the examiner opined that the Veteran's ED is less likely than not proximately due to or the result of medication for service-connected PTSD.  The rationale stated was that there was no medical treatment record found that described a sexual side effect of ED due to Lorazepam use.  Diagnosis of ED was noted as of December 2003 at which time the Veteran was not using or had ever had a history of being described Lorazepam.  Further, he was already receiving Viagra for treatment before the diagnosis of ED.  Also, there was a history of weight gain in that time period.  Most notably though is his age of over 60 years old, polysubstance abuse, history of alcohol use, and cocaine use have contributed to his ED.  At time of claim it is noted he is now on amlodipine for his blood pressure.  [Examiner] found no complaints or discussion in his medical record of ED secondary to Lorazepam.  The examiner further noted that review of Lorazepam side effects do not show ED to be a major or common side effect, in fact only one source noted decreased force of orgasm out of four sites reviewed for side effects online.  

The examiner further indicated that this medication is not known to have sexual dysfunction as anything bordering on common.  The submitted exhaustive label warning given for Lorazepam as noted in VBMS reports many possible side effects including change in sexual interest/inability.  It also reports 10 other side effects which are not known to commonly occur.  Side effect labels do not mean they will occur or even that they are caused by the medication-they only are added to labels when it could be a possibility.  Likely if there are secondary side effects it would be at the peak of its effectiveness, which occurs during sleep, and these effects would be subject to tolerance and would likely have no effect during any of the times sexual encounters occur.  Given his low dose, which is used to initiate sleep and his long-term use of Lorazepam, the examiner opined that it is not probable there any sexual side effects at all.  The examiner further noted that the Veteran has ED secondary to 1. aging, 2. history of high BP with medications that are widely known to commonly have ED side effects like amlodipine, and 3. significant history of alcohol, cocaine, and tobacco use which are known to be causative of ED.

The Board has considered the Veteran's lay assertions as to the etiology of his ED, but finds that he is not competent in these circumstances to opine that his service-connected PTSD causes or aggravates his ED.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding secondary service connection.  

In sum, the evidence deemed most probative by the Board, specifically the October 2015 VA medical opinion, demonstrates that the Veteran's ED did not manifest in service, or indeed for many years thereafter.  He was not treated with Lorazepam at the time of the onset of his ED.  The examiner provided a detailed rationale for the opinions proffered and it is consistent with the evidence of record.  Furthermore, the most probative evidence establishes that his ED is unrelated to service, and was not caused or aggravated by medicine prescribed for his service-connected PTSD.  


In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ED to include as secondary to medication prescribed to treat service-connected PTSD is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


